Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                        Nos. 04-15-00438-CR and 04-15-00439-CR

                                Christopher J. PADILLA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013CR4826B
                         Honorable Ray Olivarri, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 13, 2016.


                                             _____________________________
                                             Patricia O. Alvarez, Justice